IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 433 MAL 2018
                                                :
                     Petitioner                 :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
              v.                                :
                                                :
                                                :
MIGUEL DIAZ,                                    :
                                                :
                     Respondent                 :


                                          ORDER



PER CURIAM

      AND NOW, this 19th day of December, 2018, the Petition for Allowance of Appeal

is GRANTED. The issues as stated by Petitioner are:


      1)     As a matter of first impression, did the Superior Court err as a matter of law
             in holding that counsel’s failure to obtain, object to the lack of, or ascertain
             the need for an interpreter on the first day of trial constitutes per se prejudice
             under [United States v. Cronic, 466 U.S. 648 (1984)], rather than applying
             the [Strickland v. Washington, 466 U.S. 668 (1984)/Commonwealth v.
             Pierce, 527 A.2d 973 (1987)] ineffectiveness standard?

       2)    Did the Superior Court err in applying Cronic, instead of the Strickland/
             Pierce ineffectiveness standard, on the claim of counsel’s ineffectiveness
             for failing to obtain or object to the lack of an interpreter on the first day of
             trial under the circumstances of the instant case, where the record clearly
             reflected that [Diaz], including by his own admissions, spoke and
             understood English as a second language, and, where, [Diaz] himself
             confirmed that on the first day of trial[,] he requested an interpreter only for
             his own testimony and his request was granted?